Electronically Filed
                                                     Supreme Court
                                                     SCAD-XX-XXXXXXX
                                                     23-FEB-2021
                                                     08:11 AM
                                                     Dkt. 52 ORD


                         SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        DISCIPLINARY BOARD OF THE HAWAI#I SUPREME COURT,
                          Petitioner,

                               vs.

                        RICHARD T. MIYAO,
                           Respondent.


                       ORIGINAL PROCEEDING
                        (ODC NO. 17-O-059)

                              ORDER
   (By: Recktenwald, C.J., Nakayama, Wilson, and Eddins, JJ.,
  and Intermediate Court of Appeals Associate Judge Wadsworth,
                in place of McKenna, J., recused)

          Upon consideration of the February 16, 2021 motion,

filed by Bradley Tamm, as Trustee Administrator at the Office of

Disciplinary Counsel (ODC), for permission from this court to

apply the provisions of Rule 2.20(h)(7) of the Rules of the

Supreme Court of the State of Hawai#i (RSCH) (2021) to the

remaining, unclaimed client files from the law practice of

attorney Richard T. Miyao, and upon a review of the record in

this matter, we conclude that, in light of the successful efforts

undertaken to notify former clients of the existence of client
files and of the necessity of retrieving those files, no further

purpose would be served by retaining the remaining, unclaimed

files pursuant to RSCH Rule 2.20(d)(1984).   Therefore,

          IT IS HEREBY ORDERED that Trustee Administrator Tamm

may apply the provisions of RSCH Rule 2.20(h) (2021) as

appropriate to ensure the proper retention of legally operative

original documents and other items of value from the files, and

the secure destruction of the remaining materials.

          DATED: Honolulu, Hawai#i, February 23, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins

                                    /s/ Clyde J. Wadsworth




                                2